



EXHIBIT 10.60


CAPITAL TEMPFUNDS
a division of CAPITAL FACTORS LLC,
One Brixam Green, 15800 John J. Delaney Drive, Suite 300,
Charlotte, North Carolina 28277


November 23, 2005


Michael A. Maltzman, CFO
Stratus Services Group, Inc.
500 Craig Road
Suite 201
Manalapan, New Jersey 07726


Re: AMENDED AND RESTATED FORBEARANCE AGREEMENT (the “Forbearance Agreement”),
dated as of August 11, 2005, as amended as of August 25, 2005, September 1,
2005, September 8, 2005, September 15, 2005, September 29, 2005, October 6,
2005, October 12, 2005, October 19, 2005, November 3, 2005 and November17, 2005
by and between CAPITAL TEMPFUNDS, a division of CAPITAL FACTORS LLC,
(“Capital”), and STRATUS SERVICES GROUP, INC. (“Borrower”)


Dear Mr. Maltzman:


It is mutually agreed between the parties hereto that the Forbearance Agreement
be further amended as follows (all capitalized terms not defined herein shall
have the meaning given such term in the Forbearance Agreement):



(a)  
Clause (a) of the first sentence Section 3 of the Forbearance Agreement, is
hereby further amended to replace “November 23, 2005” with “November 28, 2005”;
and




(b)  
In consideration of the additional forbearance referred to herein, Borrower
hereby authorizes Capital to charge Borrower’s loan account with an additional
Forbearance Fee of $50,000 upon the execution of this letter agreement.



The Borrower hereby represents and warrants to Capital that, after giving effect
to this letter agreement, no Default or Event of Default other than the
Designated Defaults has occurred and is continuing. Borrower hereby acknowledges
and agrees that a breach of the representation and warranty set forth herein
shall constitute a Forbearance Default under the Forbearance Agreement and an
Event of Default under the Loan Agreement. This letter agreement shall not be
deemed to be a waiver, amendment or modification of, or consent to or departure
from, any provisions of the Loan Agreement, the Forbearance Agreement or any
other Loan Document or to be a waiver of any Forbearance Default under the
Forbearance Agreement

 
1

--------------------------------------------------------------------------------

 

or Default or Event of Default under the Loan Agreement or any other Loan
Document whether arising before or after the date hereof (except for the
specific amendment referenced above in this letter agreement), and this letter
agreement shall not preclude the future exercise of any right, remedy, power or
privilege available to Capital whether under the Forbearance Agreement, the Loan
Agreement, the other Loan Documents or otherwise. All capitalized terms not
otherwise defined herein shall have the meanings given to them in the
Forbearance Agreement.


This letter agreement shall be deemed to be a Loan Document for all purposes.
This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall constitute one
and the same agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.
 
If the above provisions are satisfactory to you, please execute this letter
agreement as set forth below and return it to Capital.


Capital TempFunds, a division of Capital Factors, LLC




By: /s/ Gerard S. Gabriele   


Its: Senior Vice Pres.   


Acknowledged and Agreed:
Stratus Service Group, Inc.




By: /s/ Michael A. Maltzman  


Its: Executive VP & CFO   






/s/ Joseph J. Raymond
Joseph J. Raymond, Individually
2


--------------------------------------------------------------------------------
